Citation Nr: 0023622	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for a 
post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to June 1970.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from July 1996 and October 1998 rating actions.  In 
the July 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation.  In 
the October 1998 rating decision, the RO denied the veteran's 
claim for a T/R.

In his April 1999 Substantive Appeal, the veteran requested a 
hearing before a Member of the Board in Washington, D.C.  In 
May 2000, he canceled a hearing that had been scheduled for 
him for a date in June 2000. 


REMAND

In July 1998, the veteran was evaluated by a VA psychologist 
for his PTSD.  The doctor opined that the veteran suffered 
from moderate psychiatric incapacity, and assigned his 
psychiatric disability a Global Assessment of Functioning 
(GAF) score of 51.  He stated that, although the veteran felt 
that his condition had worsened, the veteran had been able to 
maintain employment as a part-time security guard.  

In November 1998, the RO received a letter from the veteran's 
psychologist at the Vet Center.  The psychologist reported a 
deterioration of the veteran's PTSD symptomatology, as well 
as a deterioration in his social and occupational 
functioning.  She assigned the veteran a GAF score of 34.  
She also reported that she had been treating him since 
November 1995.  The Board finds that this puts the VA on 
notice of the existence of pertinent medical records that are 
not currently on file.  Such records are reasonably expected 
to be part of the record, since they appear to be relevant to 
the veteran's PTSD symptomatology.  See Dunn v. West,  11 
Vet. App. 462, 466 (1998).  Accordingly, an attempt must be 
made to obtain them.  This is particularly important, in view 
of the discrepant GAF scores of record.  An attempt must also 
be made to obtain the complete medical records of the 
veteran's psychiatric treatment at the VA medical center 
(VAMC) in New York, New York.  While the record contains some 
VAMC outpatient treatment records from 1995 to 1998, 
appellate review indicates that they appear to be incomplete.  
In this regard, the Board notes that the more recent 
treatment records appear to be duplicative in content, but 
with differing treatment dates.  In light of this, and in 
order to properly and fairly adjudicate the veteran's claim, 
the Board finds that all pertinent records must be obtained 
as associated with the claims folder.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).

After all available medical evidence has been obtained and 
incorporated into the claims folder, another VA medical 
opinion with respect to the degree of severity of the 
veteran's PTSD should be sought which takes into account all 
relevant medical evidence.  Accordingly, the RO should 
request a supplemental medical opinion from the same VA 
examiner who examined the veteran in July 1998 following his 
review of the veteran's complete record.  In the event that 
this cannot be accomplished, the veteran should be afforded a 
new VA psychiatric examination.  See Green v. Derwinski, 
1 Vet. App. 121 (1991).  

In evaluating the veteran's PTSD, consideration must be given 
to both the old and new rating criteria pertaining to rating 
mental disorders.  That is, the new criteria pertaining to 
rating PTSD that went into effect on 7 November 1996 
(38 C.F.R. § 4.130, Diagnostic Code 9411) must be considered 
as well as the old version that was effective prior to 7 
November 1996 (38 C.F.R. § 4.132, Diagnostic Code 9411).  In 
the RO's adjudication of the disability at issue, the veteran 
is entitled to the application of the version of the rating 
schedule which is most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In light of the fact that this appeal stems from an original 
grant of service connection for PTSD, the Board further finds 
that the VA must consider whether "staged rating" is 
appropriate.  That is, the VA must assess the level of the 
veteran's PTSD from the effective date of the grant of this 
disability and assign appropriate evaluation(s) accordingly.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In June 2000, the RO received additional evidence from the 
veteran's representative pertaining to the pending claim for 
a rating in excess of 50 percent for PTSD, including a June 
2000 report from the veteran's psychologist at the Vet 
Center.  Since this evidence was received at the RO after the 
case had been transferred to the Board, the RO forwarded the 
evidence to the Board in compliance with 38 C.F.R. § 19.37(b) 
(1999).  Because neither the veteran nor his representative 
waived in writing his right to have this evidence initially 
considered by the RO, and because such evidence is relevant 
to the veteran's claim for an increased rating for PTSD, the 
Board finds that such evidence must be referred to the RO for 
initial consideration and preparation of a Supplemental 
Statement of the Case (SSOC).  38 C.F.R. § 20.1304(c) (1999).  

Lastly, the veteran's claim for an increased rating for PTSD 
could significantly affect his claim for a T/R.  
Consequently, this latter inextricably-intertwined claim must 
be REMANDED to the RO for additional consideration following 
adjudication of the increased rating claim.  Accordingly, 
this case is REMANDED to the RO for the following action:

1. The RO should obtain and associate 
with the claims folder all outstanding 
records of treatment pertaining to the 
veteran's PTSD up to the present time.  
This should specifically include any 
outstanding records from the New York, 
New York VAMC; from the Vet Center; 
and from any other facility or source 
identified by the veteran. In the 
event that the requested records are 
not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims folder.

2. After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should request the 
same physician who prepared the July 
1998 VA examination report to review 
the claims folder and provide addendum 
opinions regarding (a) the 
symptomatology and degree of severity 
of the veteran's PTSD, including his 
GAF score, and (b) the veteran's 
employability.  All examination 
findings, along with the complete 
rationale for all opinions expressed 
and conclusions reached, should be set 
forth in a written report.

3. If the physician who prepared the July 
1998 VA examination report is not 
available, or is unable to provide the 
requested information, the RO should 
afford the veteran a new VA 
psychiatric examination to determine 
(a) the current symptomatology and 
degree of severity of his PTSD, and 
(b) whether he is unemployable.  It is 
imperative that the physician who is 
designated to examine the veteran 
review the evidence in his claims 
folder, including a complete copy of 
this REMAND Order.  All appropriate 
tests and studies should be conducted.

4. To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND Order.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West,   11 
Vet. App. 268 (1998).

5. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's 
claims for a rating in excess of 50 
percent for PTSD and for a T/R on the 
basis of all pertinent evidence of 
record and legal authority, including 
consideration of the additional 
evidence that the RO received in June 
2000.  With respect to the PTSD claim, 
the old as well as the new criteria 
for rating psychiatric disabilities 
must be considered, and the version 
which is most favorable to the veteran 
must be applied in adjudicating his 
claim.  See Karnas.  The propriety of 
"staged rating" as set forth in 
Fenderson should also be considered.  
The RO should provide adequate reasons 
and bases for its determinations, 
citing all governing legal authority 
and precedent, and addressing all 
issues and concerns that are noted in 
this REMAND Order.

6. If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an 
SSOC, and given an opportunity to 
submit written or other argument in 
response thereto, before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits sought should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


